Citation Nr: 0421749	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-00 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of an eye 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1980 to July 1984.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a February 2002 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2003, the 
veteran and his spouse testified before a Decision Review 
Officer and a transcript of that hearing is of record.


FINDING OF FACT

Residuals of an eye injury in service are currently not 
shown. 


CONCLUSION OF LAW

Service connection for residuals of eye injury due to hot 
hydraulic fluid is not warranted. 38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, became law.  Regulations implementing the VCAA have 
been published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The VCAA applies in the instant case.  The Board 
finds that the requirements of the VCAA are met.  The veteran 
was provided a copy of the decision denying his claim.  The 
RO provided notification of VCAA provisions in April 2001 
(prior to the rating decision on appeal) in which the veteran 
was advised what evidence was needed to establish entitlement 
to the benefits sought and that evidence received within a 
year would be considered.  In fact, everything received to 
date has been considered.  Through the February 2002 rating 
decision, a December 2002 Statement of the Case (SOC), and a 
January 2003 Supplemental SOC, the veteran was further 
informed of the bases for the denials of his claims, what 
type of evidence was needed to substantiate the claims, and 
of the laws and regulations pertinent to his claims.  While 
he was not specifically advised to submit everything he has 
pertinent to the claims, he was advised to submit any medical 
evidence that the claimed disabilities were current and were 
related to service (in essence, that is everything pertinent 
to the claim, as that is the threshold requirement that must 
be satisfied).  He was also advised to identify further 
sources of information, and to either inform VA of pertinent 
treatment records so that VA may obtain them or to arrange to 
submit such records himself.  

 The record includes service medical records (SMRs), Army 
Reserve records, an October 2000 VA examination report, a 
December 2002 Dr. K.F. examination record, a May 2001 VA 
examination, a November 2001 record; all identified treatment 
records have been obtained and in April 2001 the veteran 
indicated that there was no other treatment to report.  There 
is no indication that any pertinent evidence remains 
outstanding.  All notice and duty to assist requirements 
appear to be substantially met.  The veteran is not 
prejudiced by the Board's proceeding with review of the 
matter on the merits at this point.  See Conway v. Principi,  
6 Vet. App. 226 (1994).  


II.	Factual Background

SMRs showed that the veteran was treated in October 1981 
after a hose busted and hydraulic fluid went into both of his 
eyes.  This resulted in a slight corneal abrasion.  It was 
noted that his sight was within normal limits and there was 
burning in his right eye.  There was no diagnosis of a 
permanent disability and no ongoing treatment.  

In a June 1986 clinical evaluation, no abnormalities were 
indicated for his eyes.  An April 1990 report of medical 
history did not note any eye troubles and a clinical 
evaluation was normal.   In November 1995, a routine physical 
in the Army Reserve noted that the veteran "complains of 
itching, burning, watering of the eyes at times for two 
years."  However, there were no problems present at the time 
of the physical.  No eye related problems were recorded on a 
May 2000 physical.  

An October 2000 eye examination at the Dallas VA Medical 
Center did not find residuals in either eye from the 
hydraulic fluid exposure or the corneal abrasions.  The 
corrected visual acuity in each eye was 20/20.  On a May 2001 
clinical evaluation, no abnormalities were noted for the 
veteran's eyes.  

A November 2001 vision examination report indicated his 
visual acuity in his right eye was 20/30 and his left eye was 
20/25.  The report only noted the history of chemical burns 
23 years ago. 

A December 2002 routine eye examination by Dr. K.F. indicated 
that the veteran's corrected visual acuity is 20/20 in both 
eyes.  The veteran was diagnosed with mucin deficiency.  

At an April 2003 Decision Review Officer Hearing, the veteran 
claims that he has residuals of his in service eye injury.  
He appears to claim that he has eye problems such as 
irritation and burning, in which he puts a cold rag with 
water over his eyes.  His wife, who is a nurse, attested that 
the lacrimal duct in his left eye does not tear, as it 
should, so the eye is washed daily with artificial tears. 


III.	Criteria 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 
(2002).  Such conditions are part of a life-long defect, and 
are normally static conditions, which are incapable of 
improvement or deterioration. See VAOGCPREC 67-90 (1990) 
(O.G.C. Prec. 67-90).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.





IV.  Analysis

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has residuals of an eye injury that he 
incurred in service.  In the absence of proof of a present 
disability, there cannot be a valid claim of service 
connection. See Hickson, supra.

The veteran was advised in April 2001 that to establish 
service connection for a claimed disability, he must show 
that he has such disability and that it is related to disease 
or injury in service. While he alleges that he has residuals 
in both eyes of an injury that he incurred in service, he has 
not submitted any competent medical evidence of a current 
diagnosis of an eye disorder.  Significantly, an October 2000 
eye examination at the Dallas VA Medical Center did not find 
residuals in either eye from the hydraulic fluid exposure or 
the corneal abrasions.  There is no evidence of a current eye 
disorder or abnormality.  While the veteran claims that the 
hydraulic fluid that resulted in cornea abrasion in service 
has caused him to have burning, irritating, and dry eyes, the 
medical record is absent an opinion, either VA or private, 
which relates any of his claimed symptoms to hydraulic fluid 
exposure.  Although the Board has given weight as to his 
observation for symptoms and limitations caused by the 
claimed eye condition, it does not appear that the veteran is 
medically trained to offer any opinion as to causation.  See 
Espiritu v. Derwinksi, 2 Vet. App. 492, 494-495 (1992) 
(laypersons may be competent to provide an eyewitness account 
of a veteran's visible symptoms, but they are not capable of 
offering opinions as to medical matters).  The Court has also 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

In claims for disability compensation, the VCAA requires that 
VA provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  A medical 
examination or medical opinion is deemed to be necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, establishes that the appellant suffered an event, 
injury, or disease in service, or has a disease or symptoms 
of a disease manifest during an applicable presumptive 
period, and indicates the claimed disability or symptoms may 
be associated with the established event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4). 

An opinion of the U.S. Court of Appeals for the Federal 
Circuit upheld the statutory provision requiring VA to obtain 
a medical examination or opinion only when the record 
indicates the disability may be related to active service but 
does not contain sufficient medical evidence to decide the 
claim.  In other words, the claimant is required to show some 
causal connection between his military service and the 
claimed disability.  See Wells v. Principi, 326 F.3d 1381 
(2003).  Although a VA medical opinion was not obtained in 
this case, the probative evidence of record does not show the 
veteran has a current disability that may be related to an 
event in service for which service connection is claimed.  
Hence, a VA examination is not necessary.  38 U.S.C.A. 
§ 5103A(d).

The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. § 5107.



ORDER

Service connection for residuals of an eye injury is denied. 




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



